ORDER

PER CURIAM.
Charles Owens (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.035 after a hearing. Movant asserts the motion court clearly erred in denying his motion for post-conviction relief, because his plea counsel promised him that he would only serve five to eight years for first degree assault before eligible for parole.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only discussing the *655reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).